 180DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSavageGateway Supermarket,Inc.andBarbaraTraylor.Case 9-CA-1745230 September 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND CRACRAFTOn a charge filed by Barbara Traylor on 23 Sep-tember 1981, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 9, issued a complaint on 10 November1981 againstthe Respondent, Savage Gateway Su-permarket, Inc., alleging that it violated Section8(a)(1) and (3) of the National Labor RelationsAct. The Respondent filed a timely answer admit-ting in part and denying in part the allegations ofthe complaint.On 30 April 1982 the parties filed a joint motionto transfer the case to the Board without benefit ofa hearing before an administrative law judge andsubmitted a proposed record consisting of theformal papers and the parties' stipulation of factswith attached affidavits. On 26 July 1982 the Asso-ciateExecutive Secretary, by direction of theBoard, issued an order granting the motion, ap-proving the stipulation, and transferring the pro-ceeding to the Board. Thereafter, the GeneralCounsel and the Respondent filed briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record in the case, the Boardmakes the followingFINDINGS OF FACT1.JURISDICTIONSavage Gateway Supermarket, Inc., a Kentuckycorporation, has, at all times material, operated aretail grocery store in Wurtland, Kentucky. Duringthe 12 months preceding the issuance of the com-plaint, the Respondent has, in the course and con-duct of its business operations, derived gross reve-nues in excess of $500,000 and has purchased andreceived at itsWurtland, Kentucky facility prod-ucts,goods, and materials valued in excess of$50,000 directly from points outside the State ofKentucky.Accordingly, in agreement with thestipulation of the parties, we find that the Respond-ent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act andthat the Union, Food Store Employees Union,Local 347, United Food and Commercial WorkersInternational Union, AFL-CIO is a labor organiza-tion within the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe Respondent operates a retail grocery storeinWurtland, Kentucky. Randall Lee Savage is theRespondent's sole shareholder, chief operating offi-cer, and corporate manager.' Savage also is chiefoperating officer and corporate manager of SavageSav-Way, Inc., a separate Kentucky corporation ofwhich Savage's father is the sole shareholder.Savage Sav-Way, Inc. operates as a retail grocerystore in Flatwoods, Kentucky, approximately 5miles from the Respondent's Wurtland store.On 12 September 19802 the Union filed a peti-tion in Case 9-RC-13502 in which it sought anelection among all regular full-time and part-timeproduction employees employed by Savage Sav-Way, Inc. at its Flatwoods store. At a hearing heldon this matter on 8 October, Savage Sav-Way, Inc.took the position that the only appropriate bargain-ing unit should include, in addition to its employ-ees, the production employees at the Respondent'sWurtland store. Savage Sav-Way's position wasthat employees of both stores should be allowed tovote because of the commonality of certain prac-tices in the two stores, including identical person-nel policies, benefits, and transferrable seniorityrights.On 5 November the Regional Director forRegion 9 issued a Decision and Direction of Elec-tion in Case 9-RC-13502 in which he limited thebargaining unit to employees of Savage Sav-Way,Inc.3 The Regional Director based his finding thatthe single-store unit requested by the Union wasappropriate for collective-bargaining purposes onthe autonomous supervision found at each store,the absence of any bargaining history on a multis-tore basis, and the fact that each store was sepa-rately owned. The Regional Director specificallydeclined to reach the question of whether SavageSav-Way, Inc. and the Respondent are joint orsingle employers. In his decision, however, hefound that the operations at both stores are over-seen by Randall Lee Savage; personnel records ofall employees at both stores are kept at the Wurt-land facility; payroll checks are issued from theWurtland office; advertising is handled jointly;some pieces of equipment are shared; the storeshave common personnel policies; products aresometimes purchased jointly and exchanged; and1The stipulation states that Randall Lee Savage is a supervisor and anagent of the Respondent within the meaning of the Act2All dates are in 1980 unless otherwise indicated8 In their stipulation,the parties agreed that the Decision and Direc-tion of Election in Case 9-RC-13502 is a part of, and fully rewritten in,the stipulation.286 NLRB No. 12 SAVAGE GATEWAYSUPERMARKET181employees at both locations have similar benefits,wage rates, job classifications, functions, and duties.The record further showed that there had been 19transfers of employees between the 2 stores since1977.The Union won the representation election on 4December and was certified as the exclusive collec-tive-bargaining agent for Savage Sav-Way, Inc.'sproduction employees on 12 December. SavageSav-Way, Inc. and the Union subsequently enteredintonegotiations,butan agreement was notreached.InMarch 1980 the Respondent hired BarbaraTraylor and assigned her to work as a doughnutmaker. In the fall of 1980, Traylor was appointedto the nonsupervisory position of deli manager.4Traylor was never disciplined by the Respondentand had no problems with respect to absenteeismor tardiness prior to her discharge. The quality ofher work was satisfactory.In lateMarch 1981 Savage was told by theUnion that employees of Savage Sav-Way, Inc.would picket the Respondent's Wurtland store dueto the absence of a collective-bargaining agreementbetween the Union and Savage Sav-Wary, Inc. As aresult of this information, Savage held a meetingfor employees and managers at the Respondent'sstore on 25 March 1981. The employees who at-tended the meeting were advised by DouglasWilson,5 the Respondent's attorney, that the Unionmight establish a picket line at the Wurtland store.Additionally,Wilson stated that no problems wereexpected with respect to the pickets, that the picketline would beillegal,and that all employees wouldbe expected to report to work in the event of pick-eting.Wilson concluded by stating that he wouldrecommend that Savage terminate any of the Re-spondent's employeeswho failed to cross thepicket line.On Thursday, 26 March 1981, employees ofSavage Sav-Way, Inc. began to picket the Re-spondent. The picketing continued until the after-noon of 27 March 1981.6 Traylor was scheduled towork on both 26 and 27 March 1981. On 26 March1981 Traylor arrived for work around 5:30 a.m. Atthe entrance to the Respondent's parking lot, sheencountered the Union's picket line and decided toreturn home rather than cross the picket line and4The parties stipulated, and we agree, on the basis of the facts setforth in the stipulation, that Traylor was not, at any times material, a su-pervisor or agent of the RespondentisIn their stipulation, the parties agreed that DouglasWilson is anagent of the RespondentBThe Respondent filed unfair labor practice charges against the Unionallegingviolations of Sec 8(b)(4) and Sec 8(b)(7)(C) of the Act Thesecharges were subsequently dismissed for insufficient evidence by the Re-gional Director on 29 May 1981 There is no evidence that the Respond-ent appealed the dismissal of these chargesreport to work. Traylor did not notify the Re-spondent of her absence on 26 March 1981. Tray-lor called the store on the morning of 27 March1981 and asked a deli department employee wheth-er the pickets were still present.When informedthat the pickets were still present, Traylor told theemployee to tell Savage that she would not reportto work that day. This message was never commu-nicated to Savage.Traylor was not scheduled to work on either 28or 29 March 1981. On 28 March 1981 Savagedrafted the Respondent's work schedule for theweek of 29 March 1981. Traylor's name was omit-ted from the schedule. On 29 March 1981 Traylorreported to work to check the work schedule andnoticed her name was missing. When she inquiredabout the omission, Savage told her that becauseshe had not reported for work during the picket-ing, he assumed she had quit her job and, thus, shehad been removed permanently from the payroll.Traylor asked Savage if she could return to workand Savage replied that she could not. Traylorthen left the store and has not worked for the Re-spondent since.Subsequent to Traylor's removal from the pay-roll, she was replaced by a deli department em-ployee and no employees were hired on 28 or 29March 1981. Employees were shifted in work as-signments to cover vacancies.Although other employees of the Respondenthad also failed to report to work during the courseof the picketing, Savage did not remove theirnames from the work schedule, because they hadtalkedwith Savage and told him they would beavailable for work. Savage arranged for them totake vacations .until the picketing ceased. Traylorwas the only employee who honored the picketlinewho did not discuss the reason for her absencewith Savage by 28 March 1981.At all times material, the Respondent publishedand had in effect an employee work rule thatstates, in substance, that an employee would beconsidered to have resigned and have forfeited hisor her employment and be separated from the pay-roll if:The employee is absent from work two succes-sivework days without notice to the StoreManager, unless the employee established tothe Company's satisfaction that it was imprac-ticable for the employee to give notice duringthe period of absence.B. Contentionsof thePartiesThe General Counsel contends that the recordclearly establishes that the Union was engaged in 182DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlegal primary picketing at the Respondent's Wurt-land store even though the picketing was causedby a bargaining impasse between the Union andSavage Sav-Way, Inc. because the Respondent andSavage Sav-Way, Inc. are not separate "persons"within the meaning of Section 2(1) and Section8(b)(4)of the Act. Thus, the General Counselargues that the Union's picketing of the Respond-ent's facilitywas not secondary in nature.South-westernCouncil of IndustrialWorkers (Duke CityLumber),253 NLRB 808 (1980).Further, the General Counsel argues that theprotected status of the primary economic strike ex-tends to any employee who chooses to honor thepicket line. Thus, Traylor's decision to honor thepicket line is protected and the Respondent's act ofdischarging her was in violation of Section 8(a)(3)and (1). In answer to the Respondent's argumentthat Traylor was discharged for her failure to abideby the Respondent's work rule, the General Coun-sel contends that an employee's right to engage inprotected activity is not waived by the employer'sunilateral implementation of a work rule, relyingon the Board's decisions inPacemaker Yacht Co.,253 NLRB 828 (1980), enf. denied 663 F.2d 455 (3dCir. 1981), andUnion Boiler Co., 245NLRB 719(1979).'Finally, the General Counsel contends that theRespondent violated Section 8(a)(1) when its attor-ney threatened to discharge employees who didnot cross the Union's picket line.The Respondent contends that it did not violatethe Act because the Union's picket line at the Re-spondent'sWurtland store was an unlawful second-ary strike action under Section 8(b)(4) of the Actand Traylor's refusal to cross the picket line was,therefore, not protected concerted activity. Thus,theRespondent argues it is a separate ."person"from Savage Sav-Way, Inc. within the meaning ofSection 8(b)(4) of the Act.The Respondent further contends that it dis-charged Traylor for violating its work rule and notfor her involvement in protected activity. The Re-spondent notes that Traylor gave no notice of herabsence, despite her awareness of the rule, and thatother employees who refused to cross the picketline gave the Respondent notice of their absencesand were not terminated. The Respondent arguesthat this situation is distinguishable from those inOvernite Transportation Co.,251 NLRB 1009 (1980),andNLRB v. Washington Aluminum Co.,370 U.S.9 (1962), because its rule does not require that anemployee obtain prior permission before leaving9TheGeneral Counsel also notes that the Respondent did not hire anynew employees to replaceTraylorthe workplace or withholding services but simplyrequires notice to the employer.The Respondent also argues that its attorney'sstatement that any employee who refused to crossthe picket line would be terminated is not a viola-tion of Section 8(a)(1) because the statement didnot induce forebearance from participation in pro-tected activities and because the attorney did nothave the authority to terminate employees.C. DiscussionFor the reasons set forth below, we find the Re-spondent is a single employer or a joint enterpriseof Savage Sav-Way, Inc. and thus they are not sep-arate "persons" within the meaning of Section 2(1)and Section 8(b)(4) of the Act. Accordingly, Tray-lor's refusal to cross the picket line was protectedconcerted activity and we conclude that the Re-spondent violated Section 8(a)(3) and (1) of the Actby terminating her for engaging in this activity. Wefurther find that the Respondent violated Section8(a)(1) of the Act when its agent threatened to dis-charge any employees who refused to cross theUnion's picket line.It is clear in this case that there is substantial evi-dence of interrelation of operations, common man-agement, and common ownership, three factorsthat the Board has long held to be important indi-cators in assessing whether a series of business or-ganizations constitute a single employer or a jointenterprise.Soule Glass & Glazing Co.,246 NLRB792 (1979). Thus, we note that the board of direc-tors at the two stores are interlocking and are tiedinto the family ownership of the two stores. TheBoard and the Supreme Court have long held thatthese factors satisfy the requirements for commonownership.NLRB v. Stowe Spinning Co.,336 U.S.226, 227 (1949);MP Building Corp.,165 NLRB 829(1967).As previously outlined, the record indicatesthat Randall Lee Savage is the chief operating offi-cer and corporate manager of both the Respondentand Savage Sav-Way, Inc., and that he overseesthe operations at both stores. Although RandallSavage is the sole shareholder of the Respondent,his father, Alvin, is the sole shareholder of SavageSav-Way, Inc. Alvin Savage is the sole board of di-rector at Savage Sav-Way, Inc. while the board ofdirectorsattheRespondent consists of AlvinSavage, Randall Savage, and Mabel Savage.We find that the fourth critical indicator in thesesingle employer or joint enterprise cases, central-ized control of labor relations, is also present. Al-though the Respondent argues that the labor poli-cies of the two stores are "entirely different" be-cause Savage Sav-Way is a union shop and the Re-spondent'sWurtland facility is a nonunion oper- SAVAGE GATEWAYSUPERMARKET183ation,we find ample evidence of centralized con-trol of labor relations pursuant to the parties' stipu-lation.The personnel records of employees at bothstores are maintained at the Respondent's Wurtlandfacility and the payroll checks for employees forboth stores are issued from the Wurtland facility.The two stores have identical personnel policies,benefits,and transferrable seniority rlights.8Thestores sometimes jointly purchase and exchangeproducts, and jointly advertise, and there is evi-dence that some pieces of equipment are shared.Finally, there has been interchange of employeesbetween the two stores.As seen from the foregoing discussion, due tothe interrelationship between the two stores, theRespondent'sWurtland facility cannot be consid-ered a disinterested or neutral bystander in the ar-gument between Savage Sav-Way, Inc. and theUnion. Therefore, the Union's picketing of the Re-spondent's facility was not secondary in nature andthe employees who participated in this picketingwere engaged in protected concerted activitywithin the meaning of Section 7 of the Act.South-westernCouncil of IndustrialWorkers (Duke CityLumber),253 NLRB 808 (1980).The Board has long held that an employee whochooses to honor a picket line emanating from aprotected primary strike is engaging in protectedconcerted activity.Cooper Thermometer Co.,154NLRB 502, 503 (1965). Traylor's decision to honorthe Union's lawful picket line at the Respondent'sWurtland facility on 26 and 27 March 1981 there-fore constituted protected concerted activity.We further conclude that Traylor was dis-charged forengagingin this sympathy strike.When Traylor inquired of Savage about her re-moval from the work schedule, Savage told herthat because she had not reported for work duringthe picketing, she had been permanently removedfrom the payroll. The Respondent contends thatTraylor was removed from the payroll pursuant toits longstanding work rule requiring notification ofabsence to the storemanager.The Respondent fur-thermaintains this case is distinguishable fromthose in which the Board has found a companyrule invalid as an inhibition of employee participa-tion in protected activity because the company rulein this case does not require permission to leavework but simply requires notice of absence to the8TheRespondent arguesthatthe Regional DirectorinCase 9-RC-13502 held that the two storeswere separate Our examinationof the De-cisionand Direction of Electionin that caseshows thatthe Regional Di-rector specifically declined to reachthe questionof whether the Re-spondent and SavageSav-Way are a joint orsingle employer.A findingof separateappropriateunits is not inconsistentwitha joint or single em-ployer finding SouthPrairie ConstructionCov.Operating Engineers Local627, 425 U S 800, 805 (1976)Respondent. For the reasons set forth below, wedo not regard the differences as sufficient to war-rant different legal conclusions.InNLRB v. Washington Aluminum Co.,370 U.S.9 (1962), the Supreme Court held that an employeris not at liberty to discharge an employee engagedin concerted activity because he violated a plantrule forbidding employees to leave work withoutpermission of the foreman. The Court reasonedthat the rule in question could prohibit "even themost plainly protected kinds of concerted workstoppages until and unless the permission of thecompany's foreman was obtained." Id. at 17. To besure, the notice rule that the Respondent in thepresent case asserts as a justifiable ground for itsdischarge of Traylor is not identical to the permis-sion rule relied on by the employer inWashingtonAluminum.But although a notice requirement is aless formidable impediment to protected activity, itisa restrictive condition nonetheless.9At leastunless an employer shows that the business justifi-cation supporting a notice requirement is sufficient-ly compelling to outweigh unrestricted exercise ofprotected activity, it is not free to discharge an em-ployee for failure to comply with that rule beforeengaging in such activity. Cf.Texas Instruments,247 NLRB 253, 255-256 (1980) (weighing employ-ees' Sec. 7 rights to discuss pertinent wage infor-mation against employer's justifications for applica-tionof a confidentiality rule), revd. on othergrounds 637 F.2d 822 (1st Cir. 1981) (finding noSec. 7 right to disseminate employer's confidentialwork product).The Respondent established no such justificationfor applying the rule here. It is true that it bestsuits an employer's convenience to know in ad-vance exactly who will and who will not support astrike, but then it is also true that an employer'sconvenience is best served if employees refrainfrom suddenly walking off the job in the middle ofthe day, as they did inWashington Aluminum,rather than delaying their walkout so that the em-ployer can make other arrangements to continueproduction.The Court inWashington Aluminum,however, found nothing "indefensible" in the em-ployees'walkout (370 U.S. at 17); and nothing inthat opinion or subsequent authorities suggests that9Although not essential to our decision here, we note that the noticecondition might have seemed especially intimidatingto Traylorbecause,as discussed below, she had attended a meeting on March 25 at whichthe Respondent's counsel informed all the Wurtland store employees thatthe picket line which the Union might establish at the Wurtland storewas "illegal," that all employees would be "expected" to report to work,and that the counsel would recommend the termination of any employeewho refused to cross the picket line Calling up to announce that one isplanning on committing an act possibly seen by one's employer as aground for discharge is not an attractive prospect 184DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDemployers are free to restrict protected concertedactivities through application of work rules simplyon a showing that enforcement of such rules willhelp assure efficient operations during a strike.10The case on which our dissenting colleague prin-cipally relies,BusinessServicesbyManpower v.NLRB,784 F.2d 442 (2d Cir. 1986), also supportsour conclusion that reliance on the notice rule doesnot immunize the discharge here. There the courtbalanced what it regarded as a "weak" Section 7right (honoring a stranger picket line at the prem-ises of one of the employer's customers, when thepicket line was informational only) against what itregarded as the employer's "compelling businessreasons" on the "special facts" of the case. 784F.2d at 454. The employer was in the business offurnishing temporary help to other employers, andthe court concluded that given the special circum-stances of that business and the work assignmentsof the employees in question, there was a greaterjustification for applying a notice rule than wouldbe the case in ordinary businesses in which employ-ees work only for the employer at its own estab-lishment. 784 F.2d at 453-454. In the present case,Traylor was respecting a primary economic picketline atthe Respondent's own premises, and the Re-spondent has shown no special harm. Thus, evenassuming thatBusiness Services byManpower v.NLRB,supra, correctly construes and applies thelaw governing work rules that restrict Section 7activity, it affords no support for the Respondenthere. 11Finally, we conclude that the Respondent violat-ed Section 8(a)(1) when its attorney threatened todischarge employeeswho refused to cross theUnion's picket line. It is axiomatic that a finding ofrestraintor coercion depends on the objectivestandard whether such conduct reasonably "tendsto interferewith the free exercise of employee10We are,of course, judging the rule as a restriction on protectedconcerted activity and not deciding whether it serves a legitimate pur-pose in the normal course of business Thus, contrary to our dissentingcolleague's suggestion,we are in no way questioning the general useful-ness of a rule that an employer be notified of an employee's contemplatedabsenceNeither are we questioning the proposition that when employees repre-sented by a collective-bargaining representative are concerned,rights tostrike at will or support other employees'lawful strikes may be restrictedin numerous ways, including the imposition of a notice requirement, onthe clear and unequivocal agreement of the bargaining representative towaive such rights The Respondent properly did not argue that any suchwaiver was present here11There is similarly no merit to the Respondent's contention that be-cause it did not penalize employees who honored the picket line but gavenotice to the Respondent,the finding of a violation with respectto Tray-lormust fail for lack of proof that the Respondent was motivated byTraylor'sprotected concerted activities rather than by her noncompli-ance with the notice rule Because,as shown, the notice rule is an invalidconstraint on protected concerted activities, the Respondent'smotivationin applying it toTrayloris immaterialTexasInstrumentsY.NLRB,599F.2d 1067,1072 (1st Cir1979), on remand247 NLRB at 256rights."Helena Laboratories Corp.,228 NLRB 294,295 (1977), quotingNLRB v. Illinois Tool Works,153 F.2d 811, 814 (7th Cir. 1946). The statementmade by Wilson prior to the advent of the picketline at the Respondent'sWurtland facility meetsthis standard without regard to whether employeesexercised their guaranteed rights in spite of thestatement. Accordingly, we find that this statementviolates Section 8(a)(1) of the Act.12 See K & EBus Lines,255 NLRB 1022 (1981).CONCLUSIONS OF LAW1.The Respondent, Savage Gateway Supermar-ket, Inc.,isanemployer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2.By discharging Barbara Traylor 28 March1981 because she engaged in a sympathy strike, theRespondent has violated Section 8(a)(3) and (1) ofthe Act.3.By threatening on 25 March 1981 to dischargeemployees who crossed the Union's picket line, theRespondent has violated Section 8(a)(1) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order theRespondent to cease and desist and to take certainaffirmative action necessary to effectuate the poli-cies of the Act. Specifically, we shall order that theRespondent offer Barbara Traylor immediate andfull reinstatement to her former position or, if thatposition no longer exists, to a substantially equiva-lent position, without prejudice to her seniority orany other rights and privileges. We shall also orderthat the Respondent make Barbara Traylor wholefor any loss of earnings she may have suffered as aresult of her unlawful discharge, with backpay tobe computed in the manner set forth in F.W. Wool-worthCo., 90 NLRB 289 (1950), and with interestto be computed in the manner set forth inNew Ho-rizons for the Retarded. 13Finally,we shall orderthat the Respondent remove from its records anyreferences to the unlawful discharge of BarbaraTraylor, provide her with written notice of such12The Respondent argues that it did not violate Sec 8(axl) becauseWilson didnot have the authority to terminate employees as his positionwas one of legal counsel, not managementWe find thisargument to bewithout merit because,as the parties stipulated,Wilson was acting as anagent of the Respondent at all material times SeeBataviaNursing Inn,275 NLRB886 fn 2 (1985).12 In accordance with our decisioninNew Horizons for theRetarded,283 NLRB 1173 (1987), interest on and after 1 January 1987 shall becomputed at the "short-term Federalrate" forthe underpayment of taxesas set out in the 1986 amendmentto 26 US C. § 6621 Interest onamounts accrued priorto 1 January1987 (the effective date of the 1986amendmentto 26 U.S C § 6621)shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977) SAVAGE GATEWAYSUPERMARKET185removal,and inform her that her unlawful dis-charge will not be used as a basis for future person-nel actions concerning her. SeeSterling Sugars,261NRLB 472 (1982).ORDERThe National Labor RelationsBoardorders thattheRespondent, Savage Gateway Supermarket,Inc.,Wurtland, Kentucky, its officers,agents, suc-cessors, and assigns, shall1.Cease and desist from(a) Threatening employees with discharge for re-fusing to cross the picket line established by theFood Store Employees Union, Local 347, UnitedFood and CommercialWorkers [nternationalUnion, AFL-CIO.(b)Discharging employees for refusing to crossthe picket line established by the Food Store Em-ployees Union, Local 347, United Food and Com-mercial Workers International Union, AFL-CIO.(c) In any like or relatedmanner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmativeaction neces-sary to effectuate the policies of the Act.(a)Offer Barbara Traylor immediate and full re-instatement to her former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or any otherrights or privileges previously enjoyed, and makeher whole for any loss of earnings and other bene-fits suffered as a result of the discriminationagainsther, in the manner set forth in the remedy sectionof the decision.(b)Remove from its files any reference to theunlawful discharge of Barbara Traylor and notifythe employee in writing that this has been doneand that the discharge will not be usedagainst herin any way.(c) Preserve and, on request, make available tothe Board or its agentsfor examinationand copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its Wurtland, Kentucky facility copiesof the attached notice marked "Appendix." 1414 If thisOrder is enforcedby a judgmentof a UnitedStates court ofappeals,the words in the noticereading"Posted by Order of the Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board "Copies of the notice, on forms provided by the Re-gional Director for Region 9, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt andmaintainedfor 60 consecutive days inconspicuous placesincludingallplaces where no-tices to employees are customarily posted. Reason-able stepsshallbe taken by the Respondent toensurethat the notices are not altered, defaced, orcovered by any othermaterial.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.CHAIRMAN DOTSON, concurring in part and dis-sentingin part.Although I join my colleagues in finding that theRespondent, by threatening its employees with dis-charge forrefusingto cross the Union's picket line,violated Section 8(a)(1) of the Act, I disagree thatthe Respondent violated Section 8(a)(3) add (1) bydischargingBarbaraTraylor.There is no dispute that at the time of Traylor'sdischarge, the Respondent had in effect an employ-ee work rule that required an employee to notifythe storemanagerof absence or to suffer separationfrom the payroll if the employee was absent for 2successiveworkdays without notice to the Re-spondent.Traylorwas absent for 2 successiveworkdays without notice to the Respondent. Otheremployees who honored the picket line but gavetheRespondent previous notice of their absencehad no action taken against them. Thus, there is noshowing in this case that the Respondent terminat-ed Traylor for her participation in the sympathystrike orhas engagedin discriminatory enforce-ment of its work rule.The Respondent argues that this case is distin-guishable fromNLRB v. Washington AluminumCo.,370 U.S. 9 (1962), andOvernite TransportationCo., 251 NLRB 1009 (1980), because the work ruleinvolved in this case does not require the employeeto obtain priorpermissionbefore leaving work insupport of protected activity.Iagree.The Su-premeCourt'srationaleinWashington Aluminumisthat a work rule that requires priorpermissiontoengage inprotected activitywould abrogate thestatutory right to withhold services in support ofthat activity. Thus, the Court's stated concern wasthat "the plant rule in question here purports topermit the company to do just that [discharge anemployee for engaging in protected activities] for itwould prohibit even the most plainly protectedkinds of concerted work stoppages until and unlessthe permission of the company's foreman was ob-tained."Washington Aluminum,370 U.S. at 17. 186DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHere, the Respondent's rule does not place aprohibition on any type of protected activity. Themajority exposes its misunderstanding of this distin-guishing fact by stating that nothing inWashingtonAluminumor subsequent authorities suggests thatemployers are free to enforce workrules regulatingor restricting the exercise of protected concertedactivities simply on a showing that enforcement ofthe ruleswillhelpassureefficientoperationsduring a strike. The Respondent in this case has nointerest in regulating its employees' protected con-certed activities and, contrary to the majority'ssuggestion, the rule was not designed to suit theRespondent's convenience to know in advance ex-actlywho will and will not support a strike. Therule simply required advance notice of an employ-ee's absence from work and not advance notice ofor prior permission to strike. In this regard, it is awork rule directed toward business needs 1 thatdoes not-act to place such a burden on employeesto inhibit or effectively nullify their right to engagein protected concerted activities.The majority's analysis rests largely on assump-tions and completely disregards the facts in evi-dence. From the mere existence of a picket line atthe Respondent's store, the majority leaps straightto the assumption that the Respondent's rule neces-sarily interferedwith Section 7 rights. This argu-ment losesconsiderable appeal when, as here, nei-ther Traylor nor any of her coworkers appear tohave felt coerced by the Respondent's notice rule.Thus, every employee, including Traylor, whowished to stay away from work during the picket-ing called the store knowing they needed only toinform the Respondent they would be absent andnot, as the majority states, "toannouncethat one isplanning an act possibly seen by one's employer asa ground for discharge." Obviously, no employeewas in any way intimidated by the rule. It is evi-dent, therefore, that Traylor, being the only em-ployee whose message failed to reach the Respond-ent,was discharged for violating the rule and notas punishment for engaging in the sympathy strike,as no other employee whoengagedin the sympa-thy strike but complied with the rule was dis-charged.SeeBusinessServicesbyManpower v.NLRB,784 F.2d 442, 453 (2d Cir. 1986).The notice rule was not influenced by theUnion's presence. To the contrary, it predated theUnion's organizational efforts andwas adoptedwithout any intention of hindering union activities.Nothing in the Act supports the majority'sgivingbusiness interests such short shrift and holding Sec-tion 7 rights "sacrosanct."2 Thus, I find that theRespondent has not violated Section 8(a)(3) and (1)by discharging Traylor for noncompliance with therule and I would dismiss that portion of the com-plaint.2 SeeNLRBvBrowningFerrisIndustries,700 F.2d 385, 388(7th Cir1983)APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten employees with dis-charge for refusing to cross the picket line estab-lished by the Food Store Employees Union, Local347,United Food and Commercial Workers Inter-national Union, AFL-CIO.WE WILL NOT discharge employees for refusingto cross the picket line established by the FoodStore Employees Union, Local 347, United FoodandCommercialWorkers InternationalUnion,AFL-CIO.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer immediate and full reinstatementtoBarbara Traylor to her former position or, ifthat position no longer exists, to a substantiallyequivalent position,without prejudice to her se-niority or other rights and privileges and WE WILLmake her whole for any loss of pay or other bene-fits she may have suffered because of the discrimi-nation againsther, with interest.WE WILL remove from our files any reference tothe discharge of Barbara Traylor and notify her inwriting that this has been done and that evidenceof her unlawful discharge will not beused as abasis for future personnel actions concerning her.'My colleagues state that there is nojustificationfor theRespondent'srule I hadalwaysthought thereto be clearbusiness reasonsfor "notifi-cation of absence"rules, elsewhy do nearlyall businesses require notifi-cation in the event an employee missesworkon account of illness?SAVAGE GATEWAY SUPERMARKET,INC.